Filed 11/4/13 In re Eddie B. CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


In re EDDIE B., et al.,                                                          B245681
                                                                                 (Los Angeles County
Persons Coming Under the Juvenile Court Law.                                      Super. Ct. No. CK94951)


LOS ANGELES COUNTY DEPARTMENT
OF CHILDREN AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

EDUARDO B.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Daniel Zeke Zeidler, Judge. Affirmed.
         William Hook, under appointment by the Court of Appeal, for Defendant
and Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County
Counsel, and Stephen D. Watson, Senior Associate County Counsel, for Plaintiff
and Respondent.
      Father, Eduardo B., appeals from a dependency court order declaring his
children dependents of the court under Welfare and Institutions Code section 300,
subdivisions (a), (b), and (j).1 Father contends there is no substantial evidence that
his minor children suffered or are at substantial risk of suffering serious physical
harm such that dependency jurisdiction is appropriate. He also contends there is
insufficient evidence to support the dependency court’s order removing the
children from his custody. He challenges the court’s order requiring him to submit
to random drug testing as part of his reunification plan, and he argues that the
visitation plan is inappropriate. We affirm.


              FACTUAL AND PROCEDURAL BACKGROUND
      The family consists of Mother, Veronica M., who is married but not to
Father; Father, who is also married (to Ms. A.); and three children, Eddie B. (8
years old at the time), Erika B. (6 years old), and Nichole B. (4 years old).2 The
family came to the attention of the Los Angeles County Department of Children
and Family Services (DCFS) on July 31, 2012, when DCFS investigated
allegations that Father’s girlfriend, Gabriela V., beat up Mother in front of the
children and that Father physically abused and threatened Eddie and Erika.
      Mother told the caseworker the allegations were true, stating that a few
months previously, Father had hit Eddie and then threatened to kill everyone after
Mother said she would call the police. Mother stated that on June 22, 2012, Father
and Gabriela came home intoxicated, and Father threatened to have Gabriela beat
up Mother. Gabriela attacked Mother, so Mother went to the police, who helped

1
      All further statutory references are to the Welfare and Institutions Code.
2
      Mother is not a party to this appeal.

                                              2
her retrieve her belongings and move out of the house. Mother obtained a
restraining order against Father.
      Mother stated that Father was often intoxicated and that he sold liquor
illegally out of a house on the corner that he owned. She told the caseworker that
Father was associated with a notorious Mexican gang and had threatened to flee to
Mexico with the children. She said Father had court-ordered unmonitored
weekend visits with the children, but they cried about visiting with Father and did
not want to visit him.
      Mother’s adult son, Jonathan B., played a recording for the caseworker of
Eddie crying and saying he did not want to visit Father. Jonathan stated that Father
sold liquor illegally and also sold narcotics.
      The caseworker interviewed the children privately. Eddie stated that Mother
fed him, helped him with his chores and homework, took him to the park, and
washed their clothes. He told the caseworker that he was afraid of Father, who
owned a machete, a gun, and a sword. He said that Father spent a lot of time at the
corner house, where there were bad people like Father who drank all day. He
described Father hitting him with a belt, punching him in the stomach and back,
and threatening to cut off his tongue with a knife. He remembered the incident
when Gabriela hit Mother, stating that Father had been drinking and that Gabriela
beat up Mother.
      Erika said that Mother took care of her. She told the caseworker that she
saw Gabriela pull Mother’s hair and push her to the floor. She said that Mother did
not hit her, but Father had hit her with a belt and called her “motherfucker.” She
said that she did not have any marks or bruises but that she was afraid of Father.
      Nichole said that Father pushed her against the wall and hit her with his
open hand when she misbehaved. She said that Father pulled Mother’s hair and

                                           3
threw her on the bed. She also told the caseworker that Father hit her and her
siblings with a belt, but Eddie stated that Father did not hit Nichole because she
was his favorite.
      On July 31, 2012, Officer Rush and Officer Bartholomy of the Monrovia
Police Department accompanied the caseworker on an unannounced visit to Father.
Officer Bartholomy reported that around the end of June, he responded to a call
from Mother stating that Father was driving past her son Jonathan’s house. Officer
Bartholomy saw Father’s truck at a gas station near Mother. Gabriela was sitting
in the passenger seat of the truck.
      During the interview, Father was “swaying minimally while standing.” The
caseworker asked if he had been drinking alcohol. Father said no, he was diabetic
and not feeling well. Father admitted that he occasionally smoked and that he
drank three or four beers on the weekends, but not if his children were visiting. He
denied all the allegations, stating that the children were being manipulated by
Mother. He denied threatening Mother or the children and stated that Mother hit
the children with a belt, but he had never hit them or called them names. He said
that he had 10 children, seven of whom were now adults, and he had no history of
child abuse.
      Father told Officer Bartholomy that he had a restraining order against
Mother, but the officer told him the restraining orders were against him and
Gabriela. Officer Bartholomy asked Father why he violated the restraining order,
and Father said that he went to the gas station near Mother’s house to buy
cigarettes because they were cheap there. The caseworker asked Father about his
criminal history, and he stated that he had been arrested 25 years previously for
transporting drugs, but Officer Bartholomy said that Father’s last arrest was in
2009 for assault with a deadly weapon.

                                          4
        When asked about the incident between Gabriela and Mother, Father,
Gabriela, and Maria R., Paternal Grandmother, stated that Mother attacked Father
by pushing him and that Gabriela verbally defended him. Mother then attacked
Gabriela. According to Gabriela, Mother did not want to move out of Father’s
home.
        A family friend, Shawn Vigil, told the caseworker that Mother had claimed
domestic violence in the past in order to obtain a residency card. Vigil stated that
Mother had admitted inflicting wounds on herself to support her domestic violence
claim and that Mother did not want to leave Father’s house when the police helped
her move out.
        Paternal Grandmother said that she lived in San Diego and was staying
temporarily with her son while she received medical treatment. Paternal
Grandmother said that she had never seen Father hit Mother but she had seen
Mother hit Father and call him names.
        A paternal aunt told the caseworker that she often traveled and so was not
present during the incidents, but she had heard that Mother was using drugs or
alcohol. The paternal aunt repeated the allegation that Mother had claimed
domestic violence in a previous marriage to obtain a residency card.
        Father showed the caseworker and officer the corner residence where he
allegedly sold alcohol illegally, explaining that his adult children lived there and he
rented some rooms to tenants. The caseworker saw alcohol and a large bar area
but no cash register.
        The caseworker interviewed Father’s wife, Ms. A., who stated that Mother
had been Father’s lover for 11 years. She stated that Father always treated his
children well and did not abuse alcohol or narcotics. Ms. A. also stated that there



                                          5
was no domestic violence in her relationship with Father and that Mother married
an American in order to obtain legal residency.
       The caseworker consulted Officer Villalobos of the Monrovia Police
Department, who had escorted Mother to retrieve her belongings from Father’s
house after she was assaulted by Gabriela. He stated that Mother appeared
frightened and wanted to get away from Father’s home. He told the caseworker
that the police believed Father was selling alcohol from the corner house but did
not have enough evidence to arrest him.
       DCFS filed a dependency petition on August 9, 2012, alleging that the
children came within the provisions of section 300, subdivisions (a), (b), and (j).
The petition alleged that Father physically abused Eddie by striking him with belts
and fists, slapping him, and threatening to cut off his tongue with a knife and kill
him and the family. The petition also alleged that Mother failed to protect Eddie
when she knew he was being abused by Father.
       The petition further alleged that Father abused Erika by striking her buttocks
with belts, pushing her, pulling her hair and kicking her, and that Mother failed to
protect her. The petition alleged that Father struck Nichole with belts and his
hands and that Mother failed to protect her. In addition, the petition alleged that
Father and Mother had a history of engaging in violent altercations in the
children’s presence, and that Father slapped Mother and threatened to kill her and
the children.3 According to the detention report, Mother had been arrested for
burglary and Father had been arrested for possession of marijuana for sale,
sale/transport of marijuana, assault with a deadly weapon, and making a threat with
an intent to terrorize.


3
       The petition also alleged that Father had a history of alcohol and cocaine abuse,
but that allegation was dismissed by the dependency court.
                                              6
        At the detention hearing, Father contended that the children were being
coached. The dependency court found that a prima facie showing had been made
that the children were persons described by section 300, subdivisions (a), (b), and
(j), and ordered the children detained. The court ordered that the children have no
contact with Gabriela, ordered the parents to attend a Parents Beyond Conflict
program together, and granted both parents monitored visits, but not together.
        In a jurisdiction/disposition report filed on September 6, 2012, DCFS
reported that Eddie was living with a foster mother, the other two children were
with a different foster mother, and Mother was living at a confidential address.
Mother, Father, and the children were interviewed for the report.
        According to the report, Eddie stated that Father sometimes hit him with a
belt and one time punched him in the stomach. He saw Father hit Erika when she
dropped food on the floor, and he said that Father hit Mother on the head and back.
He stated that Father had a gun and a big knife and reported that Father threatened
to cut off his tongue when he did not listen to Father. Eddie reported that Father
had an illegal bar in the corner house and drank every day.
        Erika stated that Father spanked them with a belt and also reported that
Father threatened to cut out Eddie’s tongue with a knife. She said that Father
“punishes us forever in the night” and that Mother did not hit them. According to
Erika, Mother and Father yelled at each other but did not hit each other, although
she did report that Father hit Mother once.
        Nichole stated that Father spanked her with a belt and hit her siblings with a
belt.
        Mother stated that in May 2012, she heard a banging noise and heard Eddie
call for her. She went to Eddie’s room and saw him kneeling on the floor and
Father standing over him making a fist. Mother stood in front of Father and told

                                           7
him to get away or she would call the police. Father left the room. Eddie told
Mother that Father punched him in the stomach. Father returned to the room,
threw Mother against the wall, and pulled her up by the hair.
       Mother said that Father did not hit her often, but he had threatened to kill her
and the children if she called the police. She suspected him of using cocaine
because she saw him and Gabriela at the corner house with a mirror, white powder,
and a rolled up dollar bill. She also had seen mirrors and straws in their bedroom,
and she suspected that he used drugs because sometimes he would not sleep for
several days.
       Father denied ever hitting the children or Mother and accused Mother of
coaching the children to make those statements. He said that he had four children
with his first wife and raised his second wife’s children and had never been
accused of domestic violence or physical abuse. He stated Mother left, taking the
children’s passports and his cars, because she had a lover. Father said that he
drank occasionally but did not get drunk. He reported that after Mother moved in
with him, she often would leave at night and not return until the following morning
and then sleep all day.
       The foster parents reported that Mother and Father had been appropriate
during their visits.
       The caseworker concluded that Mother’s and Eddie’s statements had been
inconsistent and that it was not clear if Eddie was telling the truth or if he had been
coached. The caseworker also stated that there was no clear evidence to support
the allegations of Father’s substance abuse, noting that Father’s on-demand drug
test was negative and that he was willing to consent to drug tests. Although it was
unclear if there was abuse in the home, there was family conflict that was affecting
the children. The report recommended that the children remain in foster care and

                                           8
that Mother and Father be provided with reunification services and monitored
visits.
          In last minute information for the court, a dependency investigator reported
that Yvette B., Father’s adult daughter, stated that she had never seen Father hit her
younger siblings and that she had never been abused by Father. Yvette stated that
Father was diabetic and so did not drink. She suspected that Mother used drugs
because Mother would stay out all night and then sleep all day.
          In October 2012, the children were ordered released to Mother pending the
adjudication/disposition hearing.
          At the November 2012 adjudication hearing, Father asked that the petition
be dismissed. At DCFS’ request, the court dismissed the substance abuse
allegation against Father. The court acknowledged that there were some
inconsistencies in the statements, but, reasoning that the children had been adamant
regarding their allegations, the court found the allegations to be true. The court
declared the children dependents of the court and ordered them placed in Mother’s
home. The court ordered Father to attend a 52-week batterer intervention program
and to submit to weekly random and on-demand drug and alcohol tests. The court
ordered monitored visits for Father. Father appeals from the jurisdictional and
dispositional findings.


                                      DISCUSSION
          Father contends that the evidence is insufficient to support the court’s
assumption of jurisdiction. He further contends that the evidence is insufficient to
support the order removing the children from his custody and that other reasonable
alternatives were available. Father also challenges the order requiring him to



                                             9
submit to drug tests. Finally, Father contends that the visitation plan is
inappropriate.


I.    Jurisdiction
      To assert jurisdiction over a minor the juvenile court must find that he or she
falls within one or more of the categories specified in section 300. (In re Veronica
G. (2007) 157 Cal.App.4th 179, 185 (Veronica G.).) DCFS bears the burden of
proving by a preponderance of the evidence that the minor comes under the
juvenile court’s jurisdiction. (Ibid.) “On appeal from an order making
jurisdictional findings, we must uphold the court’s findings unless, after reviewing
the entire record and resolving all conflicts in favor of the respondent and drawing
all reasonable inferences in support of the judgment, we determine there is no
substantial evidence to support the findings. [Citation.] Substantial evidence is
evidence that is reasonable, credible, and of solid value.” (Ibid.) “‘In dependency
proceedings, a trial court’s determination will not be disturbed unless it exceeds the
bounds of reason. [Citation.]’ [Citation.]” (In re E.B. (2010) 184 Cal.App.4th
568, 575.) Our focus is on whether DCFS has proffered substantial evidence that
“at the time of the jurisdictional hearing the child is at substantial risk of serious
physical harm in the future.” (In re Savannah M. (2005) 131 Cal.App.4th 1387,
1396.)
      The dependency court found jurisdiction appropriate under section 300,
subdivisions (a), (b), and (j). “Jurisdiction under section 300, subdivision (a)
requires proof that the child suffered or is at substantial risk of suffering ‘serious
physical harm inflicted nonaccidentally upon the child by the child’s parent or
guardian.’” (In re Daisy H. (2011) 192 Cal.App.4th 713, 716 (Daisy H.).)



                                           10
       Dependency jurisdiction may be asserted under section 300, subdivision (b)
where DCFS establishes that “[t]he child has suffered, or there is a substantial risk
that the child will suffer, serious physical harm or illness, as a result of the failure
or inability of his or her parent or guardian to adequately supervise or protect the
child, or the willful or negligent failure of the child’s parent or guardian to
adequately supervise or protect the child from the conduct of the custodian with
whom the child has been left, or by the willful or negligent failure of the parent or
guardian to provide the child with adequate food, clothing, shelter, or medical
treatment, or by the inability of the parent or guardian to provide regular care for
the child due to the parent’s or guardian’s mental illness, developmental disability,
or substance abuse.” (§ 300, subd. (b).) Under section 300, subdivision (j), DCFS
must establish that “[t]he child’s sibling has been abused or neglected, as defined
in subdivision (a), (b), (d), (e), or (i), and there is a substantial risk that the child
will be abused or neglected, as defined in those subdivisions.”
       “When a dependency petition alleges multiple grounds for its assertion that a
minor comes within the dependency court’s jurisdiction, a reviewing court can
affirm the dependency court’s finding of jurisdiction over the minor if any one of
the statutory bases for jurisdiction that are enumerated in the petition is supported
by substantial evidence. In such a case, the reviewing court need not consider
whether any or all of the other alleged statutory grounds for jurisdiction are
supported by the evidence. [Citations.]” (In re Alexis E. (2009) 171 Cal.App.4th
438, 451.)
       Father contends that the evidence is insufficient to support the court’s
jurisdictional findings because there was no physical evidence that he abused the
children and the statements supporting the findings were inconsistent. He points



                                             11
out that he has consistently denied any abuse and that he had no history of child
abuse.
          Father further contends that no other family members reported seeing
domestic violence and that the family friend who was interviewed told the
caseworker that Mother admitted inflicting bruises on herself in order to falsely
claim domestic violence. He also relies on the social worker’s conclusion that
Mother’s statements about the physical abuse were inconsistent.
          The dependency court considered the evidence and concluded that
jurisdiction was appropriate. The fact that there were witnesses who disputed the
allegations of abuse is not sufficient to defeat jurisdiction. In reviewing the
dependency court’s jurisdictional finding, “[w]e do not reweigh the evidence, nor
do we consider matters of credibility. [Citation.]” (In re E.H. (2003) 108
Cal.App.4th 659, 669.) Instead, “we determine whether evidence that is of
reasonable, credible and solid value supports the dependency court’s findings.”
(Ibid.)
          We conclude that the statements by the children and Mother constitute
sufficient evidence to support the court’s jurisdictional finding. Eddie was
interviewed for the initial detention report and again while he was in foster care,
and both times he stated that Father hit him with a belt and once punched him in
the stomach. Mother also described the incident in which Father punched Eddie in
the stomach. Eddie also was consistent in his statements that Father called him bad
words and threatened to cut off his tongue with a knife.
          Erika also was interviewed twice, and she consistently stated that Father hit
her with a belt and once pulled her hair and pushed her onto the bed. Eddie also
described seeing Father pull Erika’s hair and push her onto the bed, and Mother
stated that Erika had told her about this incident. In the initial interview, Eddie and

                                            12
Erika told the caseworker that they were afraid of Father. In the second interview,
Erika told the caseworker that she was afraid of Father but not of Mother.
      In both interviews, Nichole stated that Father hit her and her siblings with a
belt. She also stated that Father pushed her against the wall.
      Although there were some inconsistencies in Mother’s and Eddie’s
statements, the dependency court took those inconsistencies into consideration in
making its decision. The court reasoned that, despite the inconsistencies, the
children were “adamant in their standing by the information they’ve provided.”
Resolving all conflicts in favor of the respondent and drawing all reasonable
inferences in support of the judgment (Veronica G., supra, 157 Cal.App.4th at p.
185), we conclude that the court’s finding is supported by substantial evidence.
      The lack of physical evidence of abuse is not sufficient to defeat jurisdiction.
“The court need not wait until a child is seriously abused or injured to assume
jurisdiction and take steps necessary to protect the child. [Citations.] The court
may consider past events in deciding whether a child presently needs the court’s
protection. [Citations.]” (In re N.M. (2011) 197 Cal.App.4th 159, 165-166.)
      Father contends that the lack of physical evidence of abuse renders this case
similar to Daisy H. But in Daisy H., not only was there no physical evidence of
abuse, there was also no allegation of abuse or statements from the mother or
children describing abuse. Instead, the dependency petition alleged that the father
abused the mother and that this placed the children at risk of physical and
emotional harm. (See Daisy H., supra, 192 Cal.App.4th at pp. 715-716 [describing
the allegations in the petition].) In fact, DCFS acknowledged that the father “‘has
not been abusive towards the children and has not made threats to hurt the children
. . . .’” (Id. at p. 716.) Thus, “[t]here was no evidence that Father ever
intentionally harmed any of his children or that the children were at risk of

                                          13
intentional harm.” (Ibid.) By contrast, in the instant case, there was evidence that
Father intentionally harmed the children.


II.   Removal from Father’s Custody
      Father’s second contention is that there was insufficient evidence to support
the dependency court’s decision to remove the children from his custody and that
there were reasonable alternatives to removal. He relies on section 361, which
addresses the court’s authority to remove a child. Under section 361, subdivision
(c), a child may not be taken from the custody of the parent unless the court finds
clear and convincing evidence of one of several circumstances. The court’s
“jurisdictional findings are prima facie evidence the child cannot safely remain in
the home. (§ 361, subd. (c)(1).)” (In re Hailey T. (2012) 212 Cal.App.4th 139,
146 (Hailey T.).)
      “‘Clear and convincing evidence requires a high probability, such that the
evidence is so clear as to leave no substantial doubt.’ [Citation.]” (Hailey T.,
supra, 212 Cal.App.4th at p. 146.) “‘“‘The sufficiency of evidence to establish a
given fact, where the law requires proof of the fact to be clear and convincing, is
primarily a question for the trial court to determine, and if there is substantial
evidence to support its conclusion, the determination is not open to review on
appeal.’ [Citations.]” [Citation.] Thus, on appeal from a judgment required to be
based upon clear and convincing evidence, “the clear and convincing test
disappears . . . [and] the usual rule of conflicting evidence is applied, giving full
effect to the respondent’s evidence, however slight, and disregarding the
appellant’s evidence, however strong.” [Citation.]’” (In re Mark L. (2001) 94
Cal.App.4th 573, 580-581 (Mark L.).)



                                           14
      The dependency court relied on section 361, subdivision (c)(1), finding by
clear and convincing evidence that remaining in the home of Father would pose “a
substantial danger to the physical health, safety, protection, or physical or
emotional well-being” of the children, and that there were “no reasonable means
other than removal to protect the children.” (§ 361, subd. (c)(1).)
      DCFS points out, however, that Father was a noncustodial parent. Thus, the
court should have proceeded under section 361.2, not section 361. Under section
361.2, the court is required to “consider whether placement with the noncustodial
parent would be ‘detrimental to the safety, protection, or physical or emotional
well-being of the child.’ A detriment evaluation requires that the court weigh all
relevant factors to determine if the child will suffer net harm. [Citation.]” (In re
Luke M. (2003) 107 Cal.App.4th 1412, 1425.) The court’s decision is reviewed for
substantial evidence. (Id. at p. 1424.) This standard is less onerous than that of
section 361, which requires a finding not of mere detriment, but of substantial
danger.
      Here, relying on section 361, the court found by clear and convincing
evidence that remaining in the home of Father would pose a substantial danger to
the children’s well-being. That finding subsumes a finding of detriment, and thus
the court’s error in relying on section 361 was harmless. Further, for reasons
already stated, substantial evidence supports that finding.
      Father relies on Hailey T. There, the juvenile court removed the child from
the home even though there was no evidence in the record that the child “was ever
a victim of abuse in the parents’ home, or that she suffered any harm as a result of
the abuse that the court found with respect to [the sibling].” (Hailey T., supra, 212
Cal.App.4th at p. 147.) In addition, the record contained “abundant evidence that
[the parents] were good parents who enjoyed a healthy relationship. There was no

                                          15
evidence of ongoing physical domestic violence between the parents; indeed there
was no evidence of any physical domestic violence between the parents during
their nine-year marriage. Neither parent had substance abuse problems, and there
was no evidence that either suffered from mental health conditions, developmental
delays or other social issues that often are at the root of dependency cases and
might place children at continuing risk in the home.” (Ibid.)
       Unlike Hailey T., here the record contains substantial evidence that the
children removed from Father’s custody were abused by Father. Also unlike
Hailey T., there was evidence here of ongoing domestic violence between the
parents. (Hailey T., supra, 212 Cal.App.4th at p. 147.) Thus, Hailey T. does not
support Father’s argument.


III.   Reunification Plan
       Father challenges the court order that he participate in weekly random drug
testing, arguing that the allegation of substance abuse did not support the court’s
jurisdiction finding. At DCFS’s request, the dependency court dismissed the
allegation in the petition that Father had a history of alcohol and cocaine abuse.
Nonetheless, the court ordered weekly drug tests for Father.
       “At the dispositional hearing, the juvenile court must order child welfare
services for the minor and the minor’s parents to facilitate reunification of the
family. (§ 361.5, subd. (a); Cal. Rules of Court, rule 1456(f)(1).) The court has
broad discretion to determine what would best serve and protect the child’s interest
and to fashion a dispositional order in accord with this discretion. [Citations.] We
cannot reverse the court’s determination in this regard absent a clear abuse of
discretion. [Citation.]” (In re Christopher H. (1996) 50 Cal.App.4th 1001, 1006.)



                                          16
          Father contends that his case is similar to In re Sergio C. (1999) 70
Cal.App.4th 957, in which the court found the evidence insufficient to sustain the
dependency court’s drug testing order. In Sergio C., however, unlike the instant
case, the appellate court found and DCFS conceded that there was insufficient
evidence to support the order sustaining the section 300 petition in the first place.
(Id. at p. 960.) The mother in Sergio C., who was using drugs and had abandoned
her child, told DCFS that the father used drugs, but he denied he had ever used or
sold drugs. Thus, the only evidence that the father used drugs was “the unsworn
and uncorroborated allegation of an admitted drug addict [the mother] who has
abandoned her children.” (Ibid.) The court reversed the drug testing order, stating
that where “the custodial parent has flatly denied all involvement with drugs and
has otherwise cooperated fully with all of the court’s orders, there must be some
investigation by DCFS to warrant the kind of invasive order that was made here.”
(Ibid.)
          Unlike the father in Sergio C., Father is not the custodial parent, and the
petition was sustained against him. Also unlike Sergio C., there was evidence here
of alcohol and drug abuse other than a vague, unsupported allegation from Mother.
For example, at the first visit to Father’s house, the caseworker and officer noticed
that Father was “swaying.” Eddie reported that Father drank every day. Officer
Villalobos corroborated Mother’s allegation that Father was selling alcohol
illegally from the corner residence. Further, Mother had given the police specific
information about seeing a mirror, white powder, and a rolled up dollar bill at
Father’s corner house, as well as mirrors and straws in the bedroom. DCFS’
investigation also revealed that Father had been arrested for possession of
marijuana for sale and sale/transport of marijuana. Thus, the order that Father
undergo drug testing was supported by evidence in the record.

                                             17
      Father also relies on In re Jasmin C. (2003) 106 Cal.App.4th 177, in which
the court considered whether the juvenile court properly required the nonoffending
parent to attend a parenting class. In Jasmin C., the mother was ordered to attend a
parenting class even though she “was nonoffending under the petition[,] . . . did not
abuse her children, fail to protect them, or engage in any other inappropriate
behavior.” (Id. at p. 181.) Unlike Jasmin C., in the present case, Father is an
offending parent, and there is evidence in the record of alcohol and drug abuse.
      Father contends that the drug testing order will not help resolve the
conditions that led to the dependency. However, the event that precipitated DCFS’
investigation was the incident in which Father allegedly came home intoxicated
and threatened to have Gabriela beat up Mother. We conclude that the dependency
court did not abuse its discretion in ordering Father to submit to drug testing.


IV.   Visitation Plan
      Father contends that the visitation plan inappropriately restricts his visits
with his children and will impede his reunification with his children.
      “When a finding that reunification services were adequate is challenged on
appeal, we review it for substantial evidence. [Citation.] ‘“In juvenile cases, as in
other areas of the law, the power of an appellate court asked to assess the
sufficiency of the evidence begins and ends with a determination as to whether or
not there is any substantial evidence, whether or not contradicted, which will
support the conclusion of the trier of fact.”‘ [Citation.] Even if there is no
substantial conflict in the evidence, we must nevertheless draw all legitimate
inferences in support of the findings of the juvenile court.” (In re Alvin R. (2003)
108 Cal.App.4th 962, 971.)



                                          18
      “Visitation between a dependent child and his or her parents is an essential
component of a reunification plan, even if actual physical custody is not the
outcome of the proceedings. [Citation.] Visitation ‘shall be as frequent as
possible, consistent with the well-being of the child.’ (§ 362.1, subd. (a)(1)(A).)
However, ‘[n]o visitation order shall jeopardize the safety of the child.’ (§ 362.1,
subd. (a)(1)(B).) It is ordinarily improper to deny visitation absent a showing of
detriment. [Citations.]” (Mark L., supra, 94 Cal.App.4th at p. 580.)
      Father’s challenge to the visitation order is based on the same arguments he
raises throughout: that he “had no history of involvement in the child welfare
system, no history of child abuse, and had cooperated with the department
throughout the process.” He again argues that the evidence does not support the
dependency court’s findings that he abused the children at all or that they would
be in danger if placed with him. We have reviewed the record and found that the
court’s jurisdictional and dispositional orders are supported by substantial
evidence.




                                         19
                     DISPOSITION
The jurisdictional and dispositional orders are affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                 WILLHITE, Acting P. J.




We concur:




MANELLA, J.




SUZUKAWA, J.




                            20